DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed March 7, 2022. 
Claims 1, 2, 4, 11, 13, 16-20, 25, 27 and 30 have been amended.  
Claims 29 and 31 have been cancelled.
Claims 1-28 and 30 are now pending in the application.

Allowable Subject Matter
Claims 1-28 and 30 (renumbered 1-29) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, directed to a method, and independent claim 16, directed to an apparatus to perform operations that are functionally similar to the method of claim 1, the prior art of record teaches receiving, by a policy control device (a first network entity) from a data analyzing device a second network entity), a first message comprising a third-party application identifier, access policies and charging policies associated with access policies, with the policy control device determining one or more policies based on the received information, including the third-party application identifier.  Such teachings may be seen in Dao et al, U.S. Patent Application Publication No. 20180262924 A1 (e.g., FIG. 2 and ¶ [0006] [0010] [0038] [0046] [0106] [0131]).
Prior art of record teaches the policy control device sending the policy information, comprising session management, QoS, and the charging policies, to a 
Prior art of record provides general teachings of third-party applications being provided by a service provider and charging polices established by the service provider for the third-party applications, as may be seen in Hunt et al, U.S. Patent Application Publication No. 20160227045 A1 (e.g., ¶ [0013] [0015] [0076]) and Alex et al, European Patent Application Publication No. 2858303 A1 (e.g., FIGS. 1, 3 and 5).
The prior art of record fails to disclose individually or in combination or render obvious the limitations regarding the first network entity receiving service provider identifying information and a third party charging indication, subsequently determining one or more polices based on the service provider information, as well as the charging indication, and sending the determined policy information based on the third-party charging and service provider information, i.e., :
receiving, by a first network entity from a second network entity, a first message comprising: a service provider identifier; and a third party charging indication; determining, by the first network entity, one or more policies based on: the service provider identifier; and the third party charging indication; and sending, by the first network entity to a third network entity, a second message comprising an indication of the one or more policies.
Claims 2-10, dependent from claim 1, and claims 17-24, dependent from claim 16, are also allowed.
Regarding independent Claim 11, directed to a method, and independent claim 25, directed to an apparatus to perform operations that are functionally similar to the 
Prior art of record teaches the policy control device sending the policy information, comprising session management, QoS, and the charging policies, to a session managing device. Such teachings may be seen in Dao et al, U.S. Patent Application Publication No. 20180199398 A1 (e.g., FIG. 7 and ¶ [0161]).
Prior art of record provides general teachings of third-party applications being provided by a service provider and charging polices established by the service provider for the third-party applications, as may be seen in Hunt et al, U.S. Patent Application Publication No. 20160227045 A1 (e.g., ¶ [0013] [0015] [0076]) and Alex et al, European Patent Application Publication No. 2858303 A1 (e.g., FIGS. 1, 3 and 5).
The prior art of record fails to disclose individually or in combination or render obvious the limitations regarding the first network entity receiving service provider identifying information and a third party charging indication, subsequently determining one or more polices based on the service provider information, as well as the charging indication, and sending the determined policy information based on the third-party charging and service provider information, i.e., :
receiving, by a first network entity from a second network entity, a first message comprising: an indication of a charging policy; a service provider identifier; and a third party charging indication; and sending, by the first network entity to a third network entity, charging information comprising: the service provider identifier; and the third party charging indication.
Claims 12-15, dependent from claim 11, and claims 26-28 and 30, dependent from claim 25, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471                                                                                                                                                                                  
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471